Appeal by the defendant from a judgment of the Supreme Court, Queens County (McKay, J.), rendered July 24, 2001, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant challenges the reasons offered by the prosecutor for using a peremptory challenge against two black jurors. However, contrary to the defendant’s contention, the trial court *879properly determined that the reasons offered by the prosecutor were not pretextual. The prosecutor proffered race-neutral reasons for exercising a peremptory challenge against the prospective jurors, and the burden then shifted to the defendant to prove that the peremptory challenge was used in a racially-discriminatory manner (see People v Payne, 88 NY2d 172, 181 [1996]; People v Allen, 86 NY2d 101, 104 [1995]). The defendant failed to satisfy his burden (see People v Payne, supra; People v Allen, supra; see also People v Turner, 294 AD2d 192 [2002]; People v Camarena, 289 AD2d 7 [2001]; People v Jones, 284 AD2d 46 [2001], affd 99 NY2d 264 [2002]).
The defendant’s remaining contentions either are unpreserved for appellate review, without merit, or harmless. Santucci, J.P., S. Miller, Goldstein and Cozier, JJ., concur.